Case 19-06074-JMM         Doc 55    Filed 02/03/21 Entered 02/03/21 16:11:42          Desc Main
                                   Document      Page 1 of 3




Gery W. Edson
GERY W. EDSON, P.A.
250 South Fifth Street, Suite 820
P. O. Box 448
Boise, Idaho 83702
Phone:(208) 345-8700
Fax: (208) 389-9449
Email: gedson@gedson.com
Idaho Bar No. 2984
Attorney for Defendants Pipkin and Stock Boise, LLC

                           UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF IDAHO

In Re:                                             )        Bankruptcy No. 17-01458-JMM
                                                   )        Chapter 7
SHILOH MANAGEMENT                                  )
SERVICES, INC.                                     )
                               Debtor.             )
_________________________________________ )
                                                   )
J. FORD ELSAESSER, solely in his capacity          )
As Chapter 7 Trustee for the above-referenced      )
bankruptcy estate,                                 )        Adversary No. 19-06074
                                                   )
                               Plaintiff,          )        CERTIFICATION TO COURT
                                                   )        OF APPEALS BY ALL PARTIES
vs.                                                )
                                                   )
MOUNTAIN WEST IRA, INC., f/b/o CHESTER             )
PIPKIN, IRA, an Idaho corporation; STOCK           )
BOISE, LLC, an Idaho limited liability company;    )
TRIPLE B, LLC, an Idaho limited liability company; )
QUALITY PROPERTIES, LLP, an Idaho limited          )
Liability partnership; DOES 1-5,                   )
                                                   )
                               Defendants          )
__________________________________________ )

         A notice of appeal having been filed in the above-styled matter on January 28, 2021, and

Mountain West IRA, Inc., f/b/o Chester Pipkin, IRA; and Stock Boise, LLC; and Quality Properties,

LLP, as Appellants and J. Ford Elsaesser, as Appellee, who are all the Appellants and Appellees,



CERTIFICATION TO COURT OF APPEALS BY ALL PARTIES – Page 1
Case 19-06074-JMM         Doc 55    Filed 02/03/21 Entered 02/03/21 16:11:42            Desc Main
                                   Document      Page 2 of 3



hereby certify to the Court under 28 U.S.C. § 158(d)(2)(A) that a circumstance specified in 28

U.S.C. § 158(d)(2) exists as stated below:

       1.      Leave to appeal in this matter is required under 28 U.S.C. § 158(a).

       2.      This certification arises in an appeal from a final judgment of the United States

Bankruptcy Court for the District of Idaho entered on January 15, 2021.

       3.      An immediate appeal may materially advance the progress of the case or proceeding

in which the appeal is taken.

                                              Attorney for Appellants Mountain West IRA, Inc.,
                                              f/b/o Chester Pipkin, IRA; and Stock Boise, LLC

                                                      GERY W. EDSON, P.A.



                                                  By /s/ Gery W. Edson
                                                     Gery W. Edson (gedson@gedson.com)
                                                     250 South Fifth Street, Suite 820
                                                     P.O. Box 448
                                                     Boise, ID 83701
                                                     Phone: (208) 345-8700
                                                     Fax:     (208) 389-9449

                                                      DATED: February 3, 2021

                                              Attorney for Appellants Quality Properties, LLC,

                                                      EVANS KEAN, LLP,


                                                  By /s/ Jed W. Manwaring
                                                    Jed W. Manwaring
                                                    jmanwaring@evanskeane.com
                                                    1161 West River Street, Suite 100
                                                    P.O. Box 959
                                                    Boise, ID 83701-0959
                                                    Phone: (208) 384-1800
                                                    Fax:      (208) 345-3514

                                                      DATED: February 3, 2021



CERTIFICATION TO COURT OF APPEALS BY ALL PARTIES – Page 2
Case 19-06074-JMM       Doc 55    Filed 02/03/21 Entered 02/03/21 16:11:42         Desc Main
                                 Document      Page 3 of 3



                                           Attorney for Appellee:

                                                  ANGSTMAN JOHNSON,



                                               By /s/ Matthew T. Christensen
                                                 Matthew T. Christensen
                                                 (mtc@angstman.com)
                                                 199 N. Capitol Blvd., Suite 200
                                                 Boise, ID 83702
                                                 Phone: (208) 384-8588
                                                 Fax:      (208) 629-2157

                                                  DATED: February 3, 2021




CERTIFICATION TO COURT OF APPEALS BY ALL PARTIES – Page 3
